Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-30 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 03/02/2021 in response to the previous Office Action (12/02/2020) is acknowledged.  Rejections of claims 2-23 under 35 U.S.C. 112(a) and 103(a) have been obviated.  Since this case was inherited from Examiner Balasubramanian, it is deemed necessary to review the case and raise new issues that need further rejection.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  



	b.  The term “diabetes” in claim 22 is ambiguous.  It is not a complete term. Diabetes insipidus for example is caused by the inability of the kidneys to conserve water, which is caused by a lack of ADH (central diabetes insipidus) or by failure of the kidneys to respond to ADH (nephrogenic diabetes insipidus). Applicants must select some specific form(s) of diabetes (e.g. Type 2 diabetes mellitus,  maturity-onset diabetes of the young (MODY, which comes in 6 completely different forms arising from different genetic defects),  Gestational diabetes mellitus (“GD”) and neonatal diabetes, which also arises from a specific genetic defect; these are metabolic disorders) and they must use that term, and show that one of ordinary skill in the art would have been able to determine that whatever term(s) is/are selected was the one(s) intended.

Objection
5.	Claims 23 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
6.	Claims 2-20 and 24-26 are allowed.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 03/02/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 

  Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 9, 2021